Case 18-12333-elf        Doc 29     Filed 10/09/20 Entered 10/09/20 11:08:47          Desc Main
                                    Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                           :   BANKRUPTCY NO. 18-12333(ELF)
MICHAEL G. JOHNSON and                           :   CHAPTER 13
PAULA A. JOHNSON                                 :
                                                 :   HEARING SCHEDULED FOR
                     Debtors                     :   NOVEMBER 3, 2020 AT 9:30 A.M.
                                                 :   UNITED STATES BANKRUPTCY COURT
                                                 :   900 MARKET STREET
                                                 :   PHILADELPHIA, PENNSYLVANIA 19107

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

        Ally Financial Inc. has filed a Motion for Relief from the Automatic Stay Pursuant to 11
U.S.C. §362(d) and Waiver of 14 Day Stay of Effectiveness of Order and for Abandonment with
the Court to terminate the automatic stay as to Ally Financial Inc. with respect to a 2008
Chevrolet Trail Blazer, VIN: 1GNDT13S782254842 (the “Vehicle”); permit Ally Financial Inc.
to take such actions and seek such remedies to recover the Vehicle as are permitted by the Retail
Installment Sale Contract, the Pennsylvania Uniform Commercial Code and other applicable
laws to have the Vehicle deemed abandoned; and grant such other and further relief as this Court
may deem just and proper.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

       1.      If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before October 26, 2020, you or your
attorney must do all of the following:

               (a)      file an answer explaining your position at:

                        900 Market Street, Philadelphia, Pennsylvania 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and

               (b)      mail a copy to the movant’s attorney:

                        Regina Cohen, Esquire
                        LAVIN, CEDRONE, GRAVER, BOYD & DISIPIO
                        190 North Independence Mall West
                        Suite 500
                        6th and Race Streets
                        Philadelphia, PA 19106
Case 18-12333-elf       Doc 29    Filed 10/09/20 Entered 10/09/20 11:08:47          Desc Main
                                  Document      Page 2 of 2



                      Phone No. (215) 627-0303
                      Fax No. (215) 351-1900

       2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

       3.      A hearing on the motion is scheduled to be held before the Honorable Eric L.
Frank on November 3, 2020 at 9:30 a.m. in Courtroom 1, United States Bankruptcy Court, 900
Market Street, Philadelphia, Pennsylvania 19107.

        4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.

Date: October 9, 2020
